The appeal was from a judgment of the Superior Court affirming an award made to the plaintiffs by the North Carolina Industrial Commission as compensation under the Workmen's Compensation Act for the death of Joseph E. Suiter. *Page 542 
The defendants admitted the employment, but claimed that Suiter was an independent contractor and, moreover, if an employee within the terms of the Act, that he was not at the time of his death engaged in the duties of such employment.
Upon the hearing of the matter, the Court divided three to three, JusticeSchenck not sitting.
Under the Rule of Court, the judgment of the court below stands affirmed, and this decision does not become a precedent.
Affirmed.